In re George Herbert English, applying for remedial writs. Parish of Calcasieu.
*380Considering the application of George English dated January 26, 1979, as supplemented by the return of the district judge enclosing his ruling of January 26, 1979, it is ordered that George English be returned to the custody of the Calcasieu Parish Sheriff. In the absence of a showing that he is a security risk after a contradictory hearing held for that purpose, relator must be retained in the custody of the Sheriff of the Parish of conviction until his appeal is final and his sentence becomes executory.